Citation Nr: 0101019	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-12 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for human 
immunodeficiency virus (HIV), currently rated 30 percent 
disabling.

2.  Entitlement to an increased rating for dysthymic 
disorder, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The appellant had active duty service from July 1974 to July 
1977.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO).  

In a prior Board decision dated in July 1996, the Board noted 
that an April 1996 statement from the appellant's 
representative had raised a claim for entitlement to an 
earlier effective date for service connection for dysthymic 
disorder.  This matter was referred to the RO.  The RO has 
not yet addressed this issue. All steps required for 
jurisdiction have not been satisfied.  Therefore, the issue 
is referred to the RO for appropriate action.  Black v. 
Brown, 10 Vet. App. 279 (1997).


FINDINGS OF FACT

The appellant's HIV does not result in refractory 
constitutional symptoms with pathological weight loss; he 
does not have AIDS related opportunistic infection or 
neoplasm.


CONCLUSION OF LAW

The criteria for an increased rating for HIV are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part IV, Diagnostic 
Code 6351 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2000).

The severity of the appellant's HIV can be evaluated by 
application of the criteria set forth under DC 6351.  Under 
DC 6351, a higher (than that currently assigned) rating of 60 
percent may be assigned when there are refractory 
constitutional symptoms, diarrhea, and pathological weight 
loss, or; minimum rating following development of AIDS-
related opportunistic infection or neoplasm. A 100 percent 
schedular rating is assigned when there is AIDS with 
recurrent opportunistic infections or with secondary diseases 
afflicting multiple body systems; HIV-related illness with 
debility and progressive weight loss, without remission, or 
few or brief remissions.  Note 2 to Code 6351 provides that 
psychiatric or central nervous system manifestations, 
opportunistic infections, and neoplasms may be rated 
separately under appropriate codes if higher overall 
evaluation results, but not in combination with percentages 
otherwise assignable under Code 6351.  38 C.F.R. § 4.88b 
(2000).

The Board has considered the evidence of record and finds 
that the preponderance of the evidence is against an 
increased rating for HIV.  The medical evidence of record 
shows that the appellant has had some HIV related 
manifestations.  He has also reported occasional weakness, 
lightheadedness, as well as nausea and diarrhea.  However, 
the medical evidence indicates that he is primarily 
asymptomatic.  Although there has been some fluctuation in 
his weight, refractory constitutional symptoms with 
pathological weight loss is not shown.  In April 1996, he was 
noted to be asymptomatic; his weight was 128 pounds.  He was 
also asymptomatic in July 1996; he had no anorexia, weight 
loss, fever, or diarrhea.  He weighed 128 pounds at that time 
also.  In October 1996, he was again asymptomatic; he weighed 
127 pounds.  In July 1997, he weighed 133 pounds.  In January 
1998, he had mild fatigue, but no fever, anorexia, weight 
loss, or diarrhea; he weighed 132 pounds.   In February 1998, 
he was noted to be asymptomatic; he weighed 133 pounds.  He 
weighed 127 pounds in February 1998.  He was asymptomatic in 
June 1998, with no fever, chills, or diarrhea.  He weighed 
131 pounds at that time.  In September 1998, he weighed 132 
pounds, and in December 1998, he was 135 pounds.  VA 
examination in April 1999 showed occasional nausea as well as 
loose stools.  However, there were no complaints of fever, 
chills, or vomiting.  He weighed 136 pounds and was well 
developed and well-nourished.  The Board concludes that 
pathological weight loss is clearly not shown in this case.  
Again, the appellant's weight has fluctuated slightly; 
however, for the most part, he has remained stable or gained 
weight.  He does show some HIV related symptoms such as 
diarrhea, nausea, weakness, etc.  However, given that 
pathological weight loss is not shown, and given that he is 
primarily noted to be asymptomatic, the Board concludes that 
evidence of refractory constitutional symptoms, diarrhea, and 
pathological weight loss, as contemplated by DC 6351, is not 
shown.  

The evidence also does not show that the appellant has 
developed AIDS related opportunistic infection or neoplasm.  
The medical evidence of record do not report any such 
infection or neoplasm.  VA medical examination, dated in 
April 1999, indicates no history of pneumonia or Pneumocystis 
carini pneumonia.  While he had swollen lymph nodes 
initially, it was noted that this had resolved.  Given these 
findings, the Board concludes that the criteria for a 60 
percent rating for HIV have not been met; therefore, the 
claim for an increased rating is denied.  The preponderance 
of the evidence is against the claim for an increased 
evaluation and there is no doubt to be resolved.

The Board notes that the appellant's representative has 
requested a 100 percent extraschedular rating based on the 
appellant's HIV.  The RO has considered this issue and has 
determined that referral to the Director, Compensation and 
Pension Service was not warranted.  The Board agrees.  The 
pertinent provisions of 38 C.F.R. § 3.321 (2000) provide that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Board notes that it has been asserted that 
the appellant has lost his job due to his HIV infection.  
However, the evidence of record does not establish marked 
interference with employment.  His HIV symptoms include 
nausea, diarrhea, candidiasis, weakness, sluggishness, etc.; 
he is generally well developed and well-nourished.  There is 
no indication in the evidence of record, other than the 
above-reported assertion, that these symptoms markedly 
interfere with employment.  His medical evidence reports that 
he is primarily asymptomatic.  Further, the record does not 
indicate that he has required frequent hospitalizations.  
Accordingly, the Board does not find that referral to the 
Director of Compensation and Pension Service for 
extraschedular consideration is warranted at this time.


ORDER

Entitlement to an increased rating for HIV is denied.  


REMAND

In a statement dated in April 1996, the appellant's 
representative raised the issue of entitlement to an 
increased rating for dysthymia.  The RO issued a rating 
decision in April 1999, denying the claim for an increased 
rating.  Following a timely notice of disagreement, the RO 
issued a statement of the case (SOC), dated in June 1999.  A 
timely substantive appeal was filed.

Both the SOC and the rating decision indicate that the RO 
considered the claim under the new rating criteria for 
psychiatric disorders, which became effective on November 7, 
1996.  The RO did not consider the old rating criteria.  
Prior to the effective date of the new regulations, the 
appellant's claim may only be evaluated according to the 
older version of the rating code.  VAOGCPREC 3-2000 (April 
10, 2000).  Pursuant to the holding in Karnas v. Derwinski, 1 
Vet.App. 308 (1991) and the statutory provision of 
38 U.S.C.A. § 5110(g) (West 1991), the appellant's claim must 
be considered under both the old and the new criteria, with 
the most favorable version applied, from and after the 
effective date of amendment.  Id.  Since this claim has been 
pending prior to the effective date of the change in the 
rating code, the RO must consider the claim under the old 
rating criteria also.  

Accordingly, this case is REMANDED for the following:

The RO should adjudicate the appellant's 
claim for an increased rating for 
dysthymic disorder under the rating 
criteria in effect prior to November 6, 
1996.  If the benefit sought on appeal 
remains denied, the RO should issue a 
supplemental statement of the case, which 
should include the rating criteria in 
effect prior to November 6, 1996, and 
provide the appellant and his 
representative with sufficient time to 
respond thereto.    

Thereafter, the claim should be returned to the Board, if 
otherwise in order.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals


 



